Citation Nr: 1002037	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-06 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic obesity, 
claimed as secondary to service-connected psoriatic 
arthritis.

2.  Entitlement to service connection for diminished liver 
function, claimed as secondary to service-connected psoriatic 
arthritis.  

3.  Entitlement to service connection for carpal tunnel 
syndrome, left and right wrists.

4.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from October 1982 to April 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The record reflects that the Veteran requested a personal 
hearing before a Member of the Board to be held at the RO, on 
his January 2006 VA Form 9.  He later indicated in May 2007 
that he was willing to report for a videoconference hearing 
before the Board.  He was subsequently notified that his 
Travel Board hearing was scheduled for March 17, 2009, in 
January 2009 correspondence.  However, the Veteran failed to 
appear for the scheduled hearing and did not request 
rescheduling of the hearing.  Thus, the Veteran's hearing 
request is considered withdrawn.  38 C.F.R. § 20.704(d).  

FINDINGS OF FACT

1.  The evidence of record preponderates against a finding 
that a disability manifested by chronic obesity or diminished 
liver function is proximately due to or the result of a 
service-connected disability on either a causation or 
aggravation basis, or is otherwise due to any incident or 
event during active military service.

2.  The evidence of record preponderates against a finding 
that the Veteran's carpal tunnel syndrome is due to any 
incident or event during active military service or that it, 
otherwise, manifested to a compensable degree within one year 
of discharge.

3.  The evidence of record preponderates against a finding 
that the Veteran has lost use of a creative organ as the 
result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Chronic obesity is not a disability for which 
compensation may be granted; a disability manifested by 
chronic obesity was not incurred in or aggravated by service, 
and is not shown to be due to, the result of, or aggravated 
by any service-connected disability.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).

2.  Diminished liver function is not a disability for which 
compensation may be granted; a disability manifested by 
diminished liver function was not incurred in or aggravated 
by service, and is not shown to be due to, the result of, or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009).

3.  Carpal tunnel syndrome was not incurred in or aggravated 
by service, nor may it be so presumed.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

4.  The criteria for SMC based on loss of use of a creative 
organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. § 3.350(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, the Veteran was informed in a March 2004 
VCAA notice letter of the evidence needed to establish 
entitlement to service connection for his claimed 
disabilities on a direct basis.  He was also advised 
regarding what evidence VA would obtain and make reasonable 
efforts to obtain on his behalf in support of the claims.  
The Board notes, however, that the Veteran was not informed 
of the evidence needed to establish service connection on a 
secondary basis or advised regarding the elements of degree 
of disability and effective date as required by Dingess in 
the March 2004 notice letter.  However, the Veteran has 
demonstrated actual knowledge of the evidence needed to 
establish secondary service connection in correspondence he 
has submitted during the course of this appeal.  See, e.g., 
December 2004 written statement.  In addition, the RO 
explained how VA assigns the disability rating and effective 
date in a March 2006 letter, and his claims were subsequently 
readjudicated in August 2007.  See Mayfield, supra.  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice. 

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, the 
November 2005 Statement of the Case (SOC), and the August 
2007 Supplemental Statement of the Case (SSOC), which 
cumulatively included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations and medical opinions in 
connection with his claims in April 2004. Although no medical 
opinion was obtained in connection with the Veteran's claim 
for carpal tunnel syndrome, no such opinion is needed.  As 
will be explained below, the first evidence of carpal tunnel 
syndrome was many years after separation from service, and 
the medical opinion provided by the Veteran linking his 
carpal tunnel syndrome to service is merely speculative.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The April 
2004 examination report is deemed adequate for the purposes 
of this adjudication.  Also, post-service treatment records 
adequately identified as relevant to the claims have been 
obtained, to the extent possible, and are associated with the 
claims folder.  The record further includes records from the 
Social Security Administration (SSA) pertaining to the 
Veteran's award of disability benefits and, as will be 
explained below, medical opinions by providers of the Veteran 
regarding his claimed disabilities.    

Neither the Veteran nor his representative has made the RO or 
the Board aware of any other evidence relevant to his appeal 
that needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to the claims 
adjudicated herein.  In view of the foregoing, the Board will 
proceed with appellate review.  

II.  Facts and Analysis 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

A.  Service connection for obesity

The Veteran seeks service connection for obesity, which he 
asserts is secondary to his service-connected psoriatic 
arthritis.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a non-service-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant. 

In the present case, the Board notes that there is ample 
evidence showing that the Veteran is obese.  Indeed, the 
Veteran has competently and credibly reported that he suffers 
from obesity, in correspondence submitted in connection with 
his claim and throughout the course of his appeal.  See 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).  The 
medical evidence of record also includes current findings of 
obesity, also characterized as exogenous obesity.  See the 
April 2004 VA general examination report; see also VA 
treatment record dated October 27, 2004.  

In addition, the Board notes that medical providers have 
linked the Veteran's obesity to his psoriatic arthritis.  For 
example, in the April 2004 VA general medical examination 
report, the examiner noted that the Veteran's exogenous 
obesity was secondary to inactivity as well as severe 
arthritic symptoms.  Similarly, in an October 2004 VA 
treatment record, a VA physician (Dr. A.P.) included an 
assessment of obesity and wrote that the Veteran performed 
limited exercise due to arthritis.  Further, another VA 
physician (Dr. M.L.) wrote in a November 2004 letter that the 
Veteran's weight problem was exacerbated by inactivity due to 
his arthritis.  Dr. M.L. added that it is more likely than 
not that the Veteran's obesity is significantly worsened by 
the presence of his psoriatic arthritis.  However, the 
evidence reflects that the Veteran's inactivity is not a 
recent phenomenon - a November 1988 service treatment record 
entry shows that the Veteran was noted to have a very 
sedentary lifestyle, and did not exercise at all.  

In any event, obesity itself is not considered a disability 
for which service connection may be granted.  As noted above, 
there must be competent evidence of a current disability to 
support service connection, and particularities of body type, 
such as being overweight or underweight, do not of themselves 
constitute disease or disability.  Obesity is defined as an 
increase in body weight beyond the limitation of skeletal and 
physical requirements, as the result of an excessive 
accumulation of fat in the body.  Exogenous obesity is 
defined as obesity due to overeating.  See Dorland's 
Illustrated Medical Dictionary, 30th ed.  Upon consideration 
of these definitions, the Board notes that obesity is not, in 
and of itself, shown to be a disability subject to service 
connection.  "Disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, supra.  A symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  While 
weight gain or obesity is not necessarily a symptom of some 
other condition, this reasoning may be analogously applied to 
the Veteran's claim.  Moreover, a disability manifested by 
chronic obesity is not shown by the evidence of record.  

Thus, for the foregoing reasons, the Board concludes that the 
Veteran's excessive weight does not constitute a current 
disability for which service connection may be established.  
We recognize that he has submitted copies of prior decisions 
of the Board granting service connection for obesity in other 
cases, but those carry no precedential value, because the 
Board is not bound by any prior Board decision not involving 
this Veteran, and the basis and evidence relied upon in those 
cases is different from the evidence considered in the 
present case.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of 
evidence of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
As the Veteran is not shown to have a current disability, the 
preponderance of the evidence is against his claim, and 
service connection for chronic obesity is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a 
reasonable doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the Veteran's 
claim for obesity, that doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service connection for diminished liver function

The Veteran also seeks service connection for diminished 
liver function as secondary to his service-connected 
psoriatic arthritis.  

As discussed above, service connection may be established on 
a secondary basis for a disability which is proximately due 
to or the result of service-connected disease or injury, 
under 38 C.F.R. § 3.310(a), where the evidence shows that a 
current disability exists which was either caused by or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As above, we 
are aware of the amendment to the provisions of 38 C.F.R. § 
3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), and will 
consider the less onerous version in effect before the 
change, although neither version affects the result herein. 

There is ample evidence showing that the Veteran has current 
diminished liver function.  The April 2004 VA general 
examination report includes a diagnosis of persistent mild 
liver function abnormalities with one abnormal enzyme.  VA 
treatment records relevant to the claim also include current 
findings of liver enzymopathy.  (Enzymopathy is defined as an 
inborn error of metabolism consisting of defective or absent 
enzymes, as in the glycogen storage diseases or the 
mucopolysaccharidoses.  See Dorland's Illustrated Medical 
Dictionary, 30th ed.)    

The Board also notes that there is conflicting evidence of 
record regarding the etiology of the Veteran's problems with 
liver function.  In this regard, the April 2004 VA general 
medical examiner concluded that the Veteran's liver function 
abnormalities were due to treatment for psoriasis.  However, 
the Veteran's treating VA physician, Dr. M.L., commented in 
May 2005 treatment record that the Veteran's liver 
enzymopathy was of unknown etiology and could very well be 
related to a fatty liver.  Later, in September 2005, Dr. M.L. 
again wrote that the Veteran's liver enzymopathy was probably 
due to fatty liver.       

Nevertheless, the Veteran's diminished liver function is not 
considered a disability for which service connection may be 
granted in this case.  As noted above, there must be 
competent evidence of a current disability to support service 
connection.  Diminished liver function (or enzymopathy) is 
not, in and of itself, shown to be a disability subject to 
service connection.  As discussed above, "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions, and a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
Diminished liver function is not shown to be a disability 
subject to service connection.

Thus, for the foregoing reasons, the Board concludes that the 
Veteran does not have a current disability for which service 
connection may be established.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. See Degmetich v. Brown, supra, and in the 
absence of evidence of a present disability, there can be no 
valid claim.  Because the Veteran is not shown to have a 
current liver disability, the preponderance of the evidence 
is against his claim and service connection for diminished 
liver function is not warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, supra.

C.  Service connection for carpal tunnel syndrome

The Veteran seeks service connection for carpal tunnel 
syndrome of the wrists.  He contends that repetitive motion 
of his wrists during his period of active military service 
ultimately caused and/or contributed to the development of 
carpal tunnel syndrome.   

Service connection may be granted, on a directbasis, for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Lay persons can also provide an eye-witness account of an 
individual's visible symptoms.  See Davidson, supra.

The evidence of record clearly establishes that the Veteran 
currently suffers from bilateral carpal tunnel syndrome.  The 
April 2004 general examination report includes a diagnosis of 
carpal tunnel syndrome.  VA treatment records relevant to the 
claim/appeal period also include current findings of 
bilateral carpal tunnel syndrome.  Thus, the presence of a 
current disability is shown.  

However, the record does not additionally show that the 
Veteran's current carpal tunnel syndrome is related to his 
period of active military service, as he contends.  There is 
no evidence in the Veteran's service records that his 
military occupational specialty of plane captain and the 
duties associated therewith required frequent repetitive 
motion of the wrists.  Service treatment records are devoid 
of any complaints, findings, or treatment of wrist problems.  
The Board also notes that the Veteran even stated in his 
claim, the January 2004 VA Form 21-526, that his carpal 
tunnel syndrome did not begin until 2003 and, notably, he 
does not allege a continuity of wrist symptomatology since 
service.  The passage of many years between discharge from 
active service and complaints or medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Board has considered that the Veteran's treating VA 
physician, Dr. M.L., wrote in a December 2005 letter that 
repetitive motion trauma to the Veteran's wrists, ultimately 
leading to his carpal tunnel syndrome, likely started as far 
back as his days in military service and, consequently, one 
could say it would not be possible to rule out some 
contribution of the Veteran's service-related work to his 
ultimate development of the problem.  However, the Board 
affords the opinion less probative value than the evidence 
discussed above, because the physician did not provide 
sufficient rationale to support his conclusion.  As stated 
above, there is no evidence of repetitive motion trauma 
involving the wrists in service, and carpal tunnel syndrome 
was not diagnosed until approximately 14 years after 
separation.  Moreover, Dr. M.L.'s statement that "one could 
say that it was not possible to rule out some contribution of 
the Veteran's service-related work to his development of 
[carpal tunnel syndrome]" is clearly speculative by its very 
phraseology and, at most, indicates the possibility that the 
Veteran's claimed disability is partly related to service.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (explaining 
that a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.).  See also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
merely indicating that a claimed disorder "may or may not" 
be related to service is too speculative to establish any 
such relationship); 38 C.F.R. § 3.102 (reasonable doubt does 
not include resort to speculation or remote possibility).

Thus, for the foregoing reasons, the Board finds that the 
evidence preponderates against the Veteran's claim of service 
connection for carpal tunnel syndrome, and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, supra.

D.  SMC for loss of use of a creative organ

Special monthly compensation is a statutory award, in 
addition to awards based on the schedular evaluations 
provided by the diagnostic codes in the VA Rating Schedule.  
Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352.

SMC is payable at a specified rate if the Veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Loss 
of a creative organ will be shown by acquired absence of one 
or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  Loss of use of one testicle 
will be established when examination by a board finds that: 
(a) The diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired normal 
testicle, or (b) The diameters of the affected testicle are 
reduced to one-half or less of the corresponding normal 
testicle and there is alteration of consistency so that the 
affected testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) If neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  When loss 
or loss of use of a creative organ resulted from wounds or 
other trauma sustained in service, or resulted from 
operations in service for the relief of other conditions, the 
creative organ becoming incidentally involved, the benefit 
may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii). 

After careful review of the record, the Board finds that SMC 
is not warranted based on loss of use of a creative organ.  
In this regard, it is noted that the Veteran is service 
connected for psoriatic arthritis as well as psoriasis.  At 
the April 2004 VA general medical examination, the Veteran 
reported that he had trouble having sexual relations due to 
the psoriasis on his penis, and not due to his elective 
vasectomy in service.  He explained that his skin gets 
irritated and raw and that accounts for his inability to have 
sex.  He added that his wife did not like having sex with him 
when he had an extreme breakout.  Although the Veteran's 
service-connected psoriasis involving his penis is well 
documented in the record and the April 2004 VA medical 
reviewer concluded that the Veteran had sexual difficulties 
due to psoriasis involving the penis, there is no indication 
that the Veteran is unable to have an erection, perform 
vaginal penetration, or ejaculate.  As stated above, he 
reported that his wife did not like having sex with him 
during times of extreme breakout; however, he did not suggest 
that he and his wife are unable to engage in intercourse at 
any time.  VA treatment records show no findings of erectile 
dysfunction.  Therefore, although the medical evidence of 
record includes the Veteran's complaints and the reviewer's 
finding of sexual difficulty, there is no evidence of 
erectile dysfunction at any time relevant to the claim/appeal 
period.

As the Veteran's complaints have not been diagnosed as 
erectile dysfunction, he does not have loss of use of a 
creative organ.  Based on the foregoing, he has not lost the 
use of the creative organ at issue as a result of a service-
connected disability.  Thus, the Board finds that the 
competent evidence establishes that SMC for loss of use of a 
creative organ is not warranted.  The appeal is denied.  


ORDER

1.  Entitlement to service connection for chronic obesity, 
claimed as secondary to service-connected psoriatic 
arthritis, is denied.

2.  Entitlement to service connection for diminished liver 
function, claimed as secondary to service-connected psoriatic 
arthritis, is denied.  

3.  Entitlement to service connection for carpal tunnel 
syndrome, left and right wrists, is denied.

4.  Entitlement to SMC based on loss of use of a creative 
organ is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


